Title: To Benjamin Franklin from Vergennes, 8 August 1782
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


Versailles le 8 août 1782.
Je recois, Monsieur, la lettre de ce jour dont vous m’avez honoré et la Copie du Pouvoir que M. Oswald vous a communiqué. La forme dans laquelle il est conçû n’etant pas celle qui est usitée, Je ne puis pas arreter mon Opinion a une premiere vue, Je vais l’examiner avec la plus grande attention et si vous voulez bien vous rendre ici samedi matin Je pourrai en conferer avec vous et avec M Jay s’il lui etoit commode de vous accompagner—
J’ai l’honneur d’etre très parfaitement, Monsieur, Votre tres humble et très obeissant serviteur
De Vergennes.
A Mr Franklin
